Title: To Benjamin Franklin from John Mills, 2 March 1763
From: Mills, John
To: Franklin, Benjamin


Sir,
London, March 2d. 1763.
Our worthy Friend, Mr. Small, is so kind as to undertake to convey to you and to Dr. Eliot, the first Volume of my Husbandry, which is at length finished at the Press, where the second Volume is now half done. But I have, unfortunately, a most dilatory, as well slovenly Printer to deal with, as you will perceive too plainly by his egregious and repeated blunders. I most heartily wish that the Book was in a condition fitter, in every respect, to be offered to you, both as to the Printer’s performance and my own: but if you will do me the honour of accepting it, such as it is, I shall esteem it an obligation added to those which you have already been pleased to confer on, Sir, Your most obedient, and most humble Servant,
John Mills.
 [Addressed:] To / Dr. Franklin
